t c no united_states tax_court textron inc and subsidiary companies petitioner v commissioner of internal revenue respondent docket no filed date a filed a consolidated_return with its wholly- owned subsidiary pr in during that year a distributed a note to pr in redemption of pr’s shares in a in p acquired more than percent of the stock of a and thereupon a and pr became members of p’s consolidated_group in a redeemed the note from pr later that year pr liquidated into a held under sec_1 d income_tax regs p may not take a deduction in for the capital_loss pr realized on the redemption of a’s note james p fuller kenneth b clark and david l forst for petitioner nancy b herbert and ruth m spadaro for respondent - opinion laro judge this case is before the court fully stipulated see rule petitioner petitioned the court to redetermine respondent’s determination of deficiencies in federal_income_tax for its taxable years ended date date date date date and date in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively we decide herein whether petitioner is entitled to a claimed dollar_figure capital_loss for the taxable_year ended date taxable_year we hold it is not unless otherwise indicated section references are to the internal_revenue_code and the regulations thereunder in effect for the years in issue ’ rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar this case involves several issues some of which have been settled the other issues remaining for decision will be addressed in one or more subsequent opinions and or orders the applicable regulations were revised in with prospective effect see t d fed reg date generally effective for transactions in years beginning after date background textron inc textron is the common parent of an affiliated_group_of_corporations within the meaning of sec_1504 the textron group that filed a consolidated federal_income_tax return for its taxable_year for certain periods of time members of the textron group included paul revere corporation paul revere and avco corporation avco before joining the textron group in avco was the common parent of its own affiliated_group_of_corporations within the meaning of sec_1504 the avco group in date paul revere purchased four million shares of avco stock for dollar_figure million avco’s remaining stock was owned by the general_public and traded on the new york stock exchange in date avco acquired all of the stock of paul revere and paul revere became a member of the avco group paul revere still owned the four million shares of avco stock at the time it was acquired by avco on date avco redeemed all of paul revere’s avco stock the stock_redemption in return for this stock paul revere received a promissory note from avco the avco note with a face_amount and fair_market_value of dollar_figure and other_property paul revere realized a dollar_figure loss on the stock when the petition was filed in this case petitioner’s principal_place_of_business was providence rhode island q4e- redemption pursuant to sec_1 b income_tax regs the avco group did not recognize this loss instead paul revere’s basis in the avco stock was allocated to the property distributed in the stock_redemption including the avco note in accordance with sec_1_1502-31 ii income_tax regs avco and paul revere were members of the avco group at all times from to textron began to acquire stock in avco in and by date textron had acquired in excess of percent of the outstanding_stock of avco and thereupon avco and paul revere became members of the textron group on date avco redeemed the avco note from paul revere for dollar_figure in cash the note redemption this was dollar_figure less than paul revere’s basis in the avco note paul revere was liquidated into avco in a tax-free liguidation under sec_332 on date avco remained with the textron group through textron as parent of the textron group claimed on its tax_return a dollar_figure long-term_capital_loss on the note redemption discussion we decide whether the textron group may deduct the loss realized by paul revere on the redemption of the avco note in sec_1001 generally requires gain_or_loss to be the tax treatment of the stock_redemption is not in dispute - - recognized upon an exchange of property see also sec_1271 amounts received by the holder on the retirement of any debt_instrument are considered to be amounts received in exchange for the instrument respondent asserts however that the loss suffered by paul revere on the note redemption is deferred by reason of sec_1 d income_tax regs which provides exception for obligations acquired in tax-free exchanges if - a a member received an obligation of another member in exchange for property ob the basis of the obligation was determined in whole or in part by reference to the basis of the property exchanged and c the obligation has never been held by a nonmember then any gain_or_loss of any member on redemption or cancellation of such obligation shall be deferred and subparagraph of this paragraph shall not apply petitioner offers four independent reasons why sec_1 d income_tax regs does not apply to defer its loss on the note redemption sec_1 d income_tax regs operates solely to override sec_1 d income_tax regs and cannot otherwise defer gains or losses paul revere did not receive the avco note in a tax-free_exchange the avco note was previously held by a nonmember of the textron group and paul revere did not receive the avco note in exchange for property we address these arguments in turn whether sec_1 d operates solely as an exception to sec_1 d the flush language of sec_1 d income_tax regs provides that if the enumerated requirements are met then any gain_or_loss of any member on redemption or cancellation of such obligation shall be deferred and subparagraph of this paragraph shall not apply petitioner reads this language to mean that sec_1 d income_tax regs operates solely to override sec_1 d income_tax regs and does not otherwise operate to defer gains and losses we disagree sec_1 d income_tax regs is a restoration provision ie it establishes the circumstances under which an intercompany gain_or_loss deferred elsewhere in the consolidated_return_regulations is triggered into income e restored specifically sec_1 d income_tax regs restores gains or losses deferred with respect to an obligation under sec_1 d income_tax regs gains and losses deferred under sec_1 d income_tax regs are those that are recognized under the code to a member during a consolidated_return_year because of a sale or disposition other than a redemption or cancellation of an obligation of another member the parties agree that sec_1 d income_tax continued if as petitioner contends sec_1 d income_tax regs functions solely to prevent gains and losses from being restored by sec_1 d income_tax regs then it would be inapplicable where there had been no previous deferral under sec_1 d income_tax regs however the example set forth in the regulations at sec_1 d income_tax regs disproves petitioner’s contention in the example a corporation receives a security from its newly formed subsidiary in a sec_351 exchange and the security is later redeemed in when these regulations were implemented and at all times through the year at issue no gain_or_loss was recognized under the code on the receipt of a continued regs is inapplicable both to the stock_redemption and the note redemption the full text of sec_1 d iii income_tax regs is as follows this subparagraph may be illustrated by the following example example corporation p forms a subsidiary s in a transaction to which sec_351 applies and receives as a result of such transaction in addition to stock a security with a face value of dollar_figure and a basis of dollar_figure if the security is redeemed for dollar_figure the dollar_figure gain on redemption is deferred and is not taken into account until p ceases to be a member or the stock of s is treated as disposed of under this subparagraph - - security in exchange for property in a sec_351 transaction ’ thus the corporation’s gain in the sec_351 exchange would not have been recognized under the code as required to invoke sec_1 d income_tax regs as a result sec_1 d income_tax regs operated independently in the example to defer the gain on the redemption of the security and not as an override of sec_1 d income_tax regs accordingly we find that gains or losses on the redemption of an obligation may be deferred under sec_1 d income_tax regs irrespective of the application of sec_1 d and income_tax regs whether the stock_redemption was a tax free exchange the heading to sec_1 d income_tax regs refers to obligations acquired in tax-free exchanges petitioner argues that the stock_redemption was not a tax- free exchange because stock redemptions are taxable under sec_302 sec_35l a read sec_351 no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock_or_securities in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 was amended in to provide that securities could no longer be received tax-free under the provision see omnibus budget reconciliation act of publaw_101_239 103_stat_2106 - it is well settled that the heading of a section does not limit the plain meaning of the text see 331_us_519 114_tc_343 the text of sec_1 d income_tax regs requires only that an obligation be received in exchange for property and that the basis of the obligation be determined by reference to the basis of the property exchanged paul revere received the avco note in exchange for its avco stock and its basis in the note was determined by reference to its basis in the stock see sec_1_1502-31 b income_tax regs thus we find the stock_redemption to be a qualifying exchange covered by the provision whether paul revere was a nonmember sec_1 d income_tax regs applies only if the obligation at issue has never been held by a nonmember sec_1 d c income_tax regs sec_1 d c income_tax regs does not specify how or when a corporation’s status as a member or nonmember is to be determined petitioner focuses on the word nonmember and concludes that the deferral of paul revere’s loss ended in even if the heading did limit the scope of the provision the avco group recognized no gain_or_loss on the stock_redemption because the redemption was governed by sec_1 b income_tax regs the fact that the redemption would have been taxable under sec_302 had avco and paul revere not been members of the same consolidated_group is immaterial -- - upon avco’s redemption of the note because paul revere held the note for years before paul revere became in a member of the textron group ’ throughout that 7-year period paul revere and avco both had been members of the avco group we disagree with petitioner’s interpretation of the word nonmember in sec_1 d income_tax regs because it reads that word out of context and in isolation the salient fact is that paul revere having held the note from the date of its issuance was a member of the textron group when the note was redeemed petitioner’s reading is incongruous with the purpose of the consolidated_return_regulations and leads to an unreasonable result the provisions of the regulation in question must be construed consistently with the framework of the consolidated_return_regulations in light of their overall purpose and regulatory scheme cf 42_f3d_537 9th cir affg t cc 112_tc_19 see also 83_tc_943 sec_1_1502-1 and b income_tax regs defines group and member as follows a group the term group means an affiliated_group_of_corporations as defined in sec_1504 see sec_1_1502-75 as to when a group remains in existence ob member the term member means a corporation including the common parent which is included within such group canons of statutory construction apply to interpretation of treasury regulations 529_f2d_1000 canons of statutory construction used to interpret administrative regulations the consolidated_return_regulations are built on the premise that members of a consolidated_group are a single economic entity with regard to intercompany_transactions and distributions and that resulting gains or losses are given effect only when the transferred property or stock of the transacting member leaves the consolidated_group see also sec_1_1502-13 sec_1 income_tax regs see generally bittker lokken federal taxation of income estates and gifts par pincite 2d ed the basic concept underlying the consolidated_return provisions is that the consolidated_group is a single taxable enterprise whose tax_liability ought to be based on its dealings with outsiders rather than on intragroup transactions this single_taxpayer concept lies at the heart of the treatment of intercompany_transactions which with some exceptions to prevent tax_avoidance are eliminated in computing the group’s consolidated_taxable_income petitioner’s interpretation of sec_1 d c income_tax regs conflicts with this framework at the time avco redeemed its note from paul revere both were members of the textron group and both remained members as of the end of the taxable_year there were no dealings with outsiders that would -- entitle the group to take into account the loss from that intercompany_transaction for purposes of sec_1 d income_tax regs we determine the status of paul revere as a member or nonmember of the textron consolidated_group at the time of redemption of the note we interpret the word nonmember in that provision of the regulations as applying to cases where a member of a consolidated_group cancels or redeems an obligation that is held or was held by a corporation that is a nonmember at the time of cancellation or redemption we do not read sec_1 d income_tax regs as applying to cases such as we have here where a corporation noteholder was acquired by and became a member of the consolidated_group before the note’s redemption or cancellation our reading is supported by consideration of the result that would have occurred had avco redeemed paul revere’s avco stock in for cash in that case paul revere’s loss on the redemption would have been deferred under sec_1 b income_tax regs and would have continued to be deferred as of the end of the taxable_year even though avco and paul revere were then members of the textron group rather than the avco group see sec_1_1502-13 sec_1 b f income_tax regs termination of a consolidated_group due to the acquisition of its common parent by a nonmember does not restore deferred gains and losses if the members of the terminating group become members of another group the subject loss therefore would have continued to be deferred in the year in which petitioner now claims it is deductible petitioner seeks a result different from a cash redemption relying on the mere fact that avco redeemed the stock for a note rather than cash we do not believe that this distinction in fact leads to a different result petitioner offers no explanation why the consolidated_return_regulations would give effect to gains and losses realized in intercompany redemptions paid for with debt but not those realized in intercompany redemptions paid for by cash or other_property in fact we understand petitioner to concede that paul revere’s status as a member of the textron group at the time the loss was realized on the note redemption satisfies the membership requirement of sec_1 d a income_tax regs a member received an obligation of another member in exchange for property even though paul revere was not a member of the textron group at the time it received the avco note in exchange for the avco stock we conclude that paul revere is a member for purposes of sec_1 d c income_tax regs and that the avco note was never held by a nonmember whether the avco stock was property deferral under sec_1 d income_tax regs is required only if the obligation is received by a member in exchange for property see sec_1 d a income_tax regs the term property is undefined in the regulations the parties agree that paul revere received the avco note in a redemption satisfying the requirements of sec_302 petitioner argues that because stock of the distributing_corporation is not considered property in a sec_302 transaction the reference in sec_1 d income_tax regs to property excludes the avco stock given up by paul revere in the stock_redemption ’ petitioner further argues that this reading 1s consistent with the economic_substance of the transaction because this would permit petitioner to recognize and take into account the substantial economic loss that paul revere realized in the redemptions the pre-1966 consolidated_return_regulations deferred to code definitions when a word used in the regulations was not specifically otherwise defined ’ see foster v commissioner sec_317 provides for purposes of this part sec_301 through ‘property’ means money securities and any other_property except that such term does not include stock in the corporation making the distribution or rights to acquire such stock t d 1966_2_cb_362 promulgated new consolidated_return_regulations under sec_1502 of the code the new continued - - tcmemo_1966_273 modified and remanded on a different issue sub nom 417_f2d_285 10th cir the regulations abandoned that rule in favor of a more general requirement that the code or other law shall be applicable to the group to the extent the consolidated_return_regulations do not exclude its application sec_1_1502-80 income_tax regs here the consolidated_return_regulations are on point so contrary provisions in the code are inoperative see 83_tc_202 though sec_166 and sec_585 otherwise entitled bank to take a bad_debt deduction arising from an intercompany loan election of consolidated_return treatment required deferral under sec_1 d income_tax regs while the stock_redemption met the requirements of sec_302 avco and paul revere had elected consolidated treatment and thus the tax consequences of the stock_redemption were determined under sec_1504 and sec_1 b and b income_tax regs these provisions do not exclude stock of the redeeming corporation from the definition of property continued regulations were applicable to taxable years beginning after date -- - the only authority cited by petitioner in support of its position is tech adv mem date the tam concluded that the definition of redemption in sec_317 may have some general application in the determination of whether a redemption took place for the purposes of sec_1_1502-13 f income_tax regs petitioner reads into this that respondent’s administrative position was that the definition of property set forth in sec_317 is similarly relevant to the interpretation of the consolidated_return_regulations this assumption is inaccurate in g_c_m big_number date respondent determined that the gain realized on a consolidated subsidiary’s distribution of its parent’s stock to its parent in a sec_311 transaction resulted in a deferral of gain pursuant to sec_1 c income_tax regs the g_c_m found the stock of the parent_corporation to be property for purposes of the consolidated_return_regulations even though the stock was held by the parent as treasury_stock after the distribution the g_c_m concurrently looked to the sec_317 definition of 2technical advice memoranda tams and private letter rulings have no precedential value but merely represent the commissioner’s position as to a specific set of facts see sec_6110 bunney v commissioner t c __ __ on slip op pincite 3a general counsel memorandum is a legal opinion from one division of the commissioner’s office_of_chief_counsel to another and is not binding on this court see 104_tc_191 redemption to interpret sec_1_1502-13 income_tax regs thus respondent did not consider the two positions to be contradictory we are not aware that respondent has ever taken the position administratively or otherwise that the definitions found in sec_317 are universally applicable to interpret the consolidated_return_regulations in any case as stated above had avco redeemed the stock for cash the gain_or_loss would have been deferred under sec_1 b income_tax regs under petitioner’s interpretation a consolidated taxpayer could elect to recognize losses on the redemption of the stock between members at its whim instead of redeeming depreciated member stock with cash it could simply redeem the stock with debt and then retire the debt we decline petitioner’s invitation to interpret an undefined term so as to achieve this anomalous result petitioner’s interpretation would undermine the structure of the consolidated_return_regulations by treating as recognition events what are purely intragroup transactions as to petitioner’s economic_substance argument the consolidated_return_regulations were promulgated under the congressional mandate of sec_1502 to regulate the privilege of filing consolidated_returns once an eligible group of corporations consents to consolidation both the taxpayer and the government are bound by the consolidated_return_regulations see -- - sec_1502 though paul revere may have realized a genuine economic loss on a separate_entity basis recognition of that loss is deferred by reason of petitioner’s election to be bound by the consolidated_return_regulations whether the loss was restored upon liquidation of paul revere as a final matter we note that the liguidation of paul revere in did not restore paul revere’s loss on the note redemption a member’s gain_or_loss deferred by sec_1 d income_tax regs is restored immediately before the earlier of the time when the deferring member in this case paul revere ceases to be a member or when the stock of the debtor member in this case avco is considered to be disposed of by any member see sec_1 d income_tax regs however in the event the deferring member ceases to be a member because its assets are acquired by another member of the group in a transaction described in sec_381 such as a sec_332 liquidation the gain_or_loss is not so restored see sec_1 e income_tax regs paul revere ceased to be a member of the textron group when it liguidated in a sec_332 transaction thus the liquidation was not a restoration event in reaching our holdings herein we have considered all arguments made by the parties and to the extent not discussed above we find those arguments to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued
